EXHIBIT 10-1

THIRD AMENDMENT TO THE MEAD CORPORATION SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

  WHEREAS, The Mead Corporation ("Mead") heretofore established The Mead
Corporation Section 4 Supplemental Executive Retirement Plan (the "Plan") and
subsequently amended the Plan, and 

  WHEREAS, Mead desires to further amend the Plan pursuant to the power reserved
to Mead's Compensation Committee by Section 12 of the Plan;

  NOW THEREFORE, the Plan is hereby amended, effective as of January 25, 2002,
as follows:

    1. Subsection 3.6 is revised to read as follows:

      3.6 Other Benefits. The term "Other Benefits" means, with respect to any
Participant, the sum of:

        (a) 50 percent of the annual primary Social Security benefit payable
(or, in the case of a Participant whose benefit is being determined prior to the
date he attains age 62 years, estimated by the Plan Administrator, in his
absolute discretion, to be payable) to the Participant at age 62;

        (b) the annual amounts (expressed as single life annuities) determined
to be payable to the Participant under The Mead Retirement Plan, The Mead
Corporation Section 415 Excess Benefit Plan and The Mead Corporation Excess
Earnings Benefit Plan (the "Mead Plans"), but determined without taking into
account the amount, if any, of the Participant's "Supplemental Benefit" (as that
term is defined in the Mead Plans), as of his termination date, or such other
determination date as is specifically provided with respect to a particular Plan
Benefit and disregarding any reduction on account of a "qualified domestic
relations order" (as defined in section 414(p) of the Code); and

        (c) the annual amount (expressed as a single life annuity) payable to
the Participant from the employer-funded portion of any deferred, vested or lump
sum benefit earned under a "Prior Retirement Plan" (that is, any defined benefit
plan or similar primary retirement plan intended to meet the requirements of
section 401(a) of the Code (including any governmental plan) maintained by any
previous employer of the Participant) prior to age 55 and payable no earlier
than 10 years prior to the date on which the Participant was employed by the
Employers and Affiliates, but disregarding any reduction on account of a
qualified domestic relations order.

 

EXECUTED at Dayton, Ohio this 25th day of January, 2002.

THE MEAD CORPORATION

 

 

By: /s/ A. ROBERT ROSENBERGER

Its: Vice President (Human Resources)

ATTEST: 

 

/s/ PATRICIA C. NORRIS

Assistant Secretary